FRANK, Judge.
In this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant’s attorney has brought to the court’s attention the failure of the trial judge to reduce to writing his decision to impose adult sanctions upon Mun-gin, a juvenile at the time of the offense. Although the trial court no longer needs to make specific factual findings under the 1994 version of section 39.057, Florida Statutes, the court nevertheless must render a written order noting its decision. § 39.059(7)(d), Fla. Stat. (Supp.1994); Collins v. State, 21 Fla. L. Weekly D1400, — So.2d — (Fla. 2d DCA June 12, 1996); Lunn v. State, 675 So.2d 648 (Fla. 2d DCA 1996).
Accordingly, we reverse and remand for resentencing. The court may again sentence Mungin as an adult after compliance with section 39.059, Florida Statutes (Supp.1994).
THREADGILL, C.J., and LAZZARA, J., concur.